         Case 2:21-mj-02311-DUTY Document 1 Filed 05/10/21 Page 1 of 39 Page ID #:1


                               UNITED STATES DISTRICT COURT
                                                            for the
                                               Central District of California

                                                                  )
                In the Matter of the Search of:
                                                                  )
   Information associated with accounts identified as User ID           Case No. 2:21-2311
 92202324, with the account name of “Joey,” User ID 95723498,     )
 with the account name of “Joeyy,” User ID 95803763, with the     )
 account name of “Joeyyy,” User ID 95699417, with the account     )
  name of “Jayy,” User ID 95992122, with the account name of
 “Joeyyy,” and User ID 66705024, that is within the possession,
                                                                  )
                custody, or control of OfferUp

         APPLICATION FOR WARRANT BY TELEPHONE PURSUANT TO 18 U.S.C. § 2703

       I, a federal law enforcement officer, request a warrant pursuant to Title 18, United States Code, Section
2703, and state under penalty of perjury that I have reason to believe that within the following data:
        See Attachment A
There are now concealed or contained the items described below:
        See Attachment B
        The basis for the search is:
                 Evidence of a crime;
                 Contraband, fruits of crime, or other items illegally possessed;
                 Property designed for use, intended for use, or used in committing a crime.

        The search is related to a violation of:
              18 U.S.C. § 922(g): Felon in Possession of Firearm or Ammunition; 18 U.S.C. § 922 (a)(1)(A):
        Engaging in the Business of Manufacturing and Dealing in Firearms without a License; 26 U.S.C.
        § 5861(d): Receipt or Possession of a Firearm Not Registered Under the National Firearms Act
        The application is based on these facts:
        See attached Affidavit, which is incorporated herein by reference.

                                                                                /s/ Marlene Lopez
                                                                                Applicant’s signature
                                                                      Marlene Lopez, ATF Task Force Officer
                                                                                Printed name and title

 Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone.

 Date: ___________________________________
                                                                                  Judge’s signature
 City and State: ____________________________                         Rozella A. Oliver, U.S. Magistrate Judge
                                                                                Printed name and title

AUSA: Sara Milstein (x8611)
Case 2:21-mj-02311-DUTY Document 1 Filed 05/10/21 Page 2 of 39 Page ID #:2



                              ATTACHMENT A

                       PROPERTY TO BE SEARCHED

This warrant applies to information associated with the below-

listed accounts, collectively referenced as the “SUBJECT

ACCOUNTS,” identified as belonging to ALEXANDER GABRIEL MANGANDI

(“MANGANDI”) with phone number 323-815-2479, that is within the

possession, custody, or control of OfferUp, a company that

accepts service of legal process at 227 Bellevue Way NE #57,

Bellevue, Washington, 98004 or through email at

records@offerup.com, regardless of where such information is

stored, held, or maintained:

          a.    User ID 92202324, with the account name of “Joey”

(“SUBJECT ACCOUNT 1”);

          b.    User ID 95723498, with the account name of

“Joeyy” (“SUBJECT ACCOUNT 2”);

          c.    User ID 95803763, with the account name of

“Joeyyy” (“SUBJECT ACCOUNT 3”);

          d.    User ID 95699417, with the account name of “Jayy”

(“SUBJECT ACCOUNT 4”);

          e.    User ID 95992122, with the account name of

“Joeyyy” (“SUBJECT ACCOUNT 5”); and

          f.    User ID 66705024 (“SUBJECT ACCOUNT 6”).
Case 2:21-mj-02311-DUTY Document 1 Filed 05/10/21 Page 3 of 39 Page ID #:3



                              ATTACHMENT B

                          ITEMS TO BE SEIZED

I. SEARCH PROCEDURES

     1.   The warrant will be presented to personnel of OfferUp

(the “PROVIDER”), who will be directed to isolate the

information described in Section II below.

     2.   To minimize any disruption of service to third

parties, the PROVIDER’s employees and/or law enforcement

personnel trained in the operation of computers will create an

exact duplicate of the information described in Section II

below.

     3.   The PROVIDER’s employees will provide in electronic

form the exact duplicate of the information described in Section

II below to the law enforcement personnel specified below in

Section IV.

     4.   With respect to contents of wire and electronic

communications produced by the PROVIDER (hereafter, “content

records,” see Section II.10.a. below), law enforcement agents

and/or individuals assisting law enforcement and acting at their

direction (the “search team”) will examine such content records

pursuant to search procedures specifically designed to identify

items to be seized under this warrant.       The search shall extract

and seize only the specific items to be seized under this

warrant (see Section III below).        The search team may use

forensic examination and searching tools, such as “EnCase” and

“FTK” (Forensic Tool Kit), which tools may use hashing and other

sophisticated techniques.     The review of the electronic data may



                                    i
Case 2:21-mj-02311-DUTY Document 1 Filed 05/10/21 Page 4 of 39 Page ID #:4



be conducted by any government personnel assisting in the

investigation, who may include, in addition to law enforcement

officers and agents, attorneys for the government, attorney

support staff, and technical experts.       Pursuant to this warrant,

the investigating agency may deliver a complete copy of the

seized, copied, or disclosed electronic data to the custody and

control of attorneys for the government and their support staff

for their independent review.

     5.     The search team will not seize contraband or evidence

relating to other crimes outside the scope of the items to be

seized without first obtaining a further warrant to search for

and seize such contraband or evidence.

     6.     The search team will complete its search of the

content records as soon as is practicable but not to exceed 120

days from the date of receipt from the PROVIDER of the response

to this warrant.    The government will not search the content

records beyond this 120-day period without first obtaining an

extension of time order from the Court.

     7.     Once the search team has completed its review of the

content records and created copies of the items seized pursuant

to the warrant, the original production from the PROVIDER will

be sealed -- and preserved by the search team for authenticity

and chain of custody purposes -- until further order of the

Court.    Thereafter, the search team will not access the data

from the sealed original production which fell outside the scope

of the items to be seized absent further order of the Court.




                                   ii
Case 2:21-mj-02311-DUTY Document 1 Filed 05/10/21 Page 5 of 39 Page ID #:5



      8.    The special procedures relating to digital data found

in this warrant govern only the search of digital data pursuant

to the authority conferred by this warrant and do not apply to

any search of digital data pursuant to any other court order.

      9.    Pursuant to 18 U.S.C. § 2703(g) the presence of an

agent is not required for service or execution of this warrant.

II.   INFORMATION TO BE DISCLOSED BY THE PROVIDER

      10.   To the extent that the information described in

Attachment A is within the possession, custody, or control of

the PROVIDER, regardless of whether such information is located

within or outside of the United States, including any

information that has been deleted but is still available to the

PROVIDER, or has been preserved pursuant to a request made under

18 U.S.C. § 2703(f), the PROVIDER is required to disclose the

following information to the government for each SUBJECT ACCOUNT

listed in Attachment A:

            a.   All contents of all wire and electronic

communications associated with the SUBJECT ACCOUNTS, limited to

that which occurred between January 1, 2021 and the date of this

warrant,6 including:

                 i.    All emails, communications, or messages of

any kind associated with the SUBJECT ACCOUNTS, including stored

or preserved copies of messages sent to and from the account,


      6To the extent it is not reasonably feasible for the
PROVIDER to restrict any categories of records based on this
date restriction (for example, because a date filter is not
available for such data), the PROVIDER shall disclose those
records in its possession at the time the warrant is served upon
it.


                                   iii
Case 2:21-mj-02311-DUTY Document 1 Filed 05/10/21 Page 6 of 39 Page ID #:6



draft messages, deleted messages, and messages maintained in

trash or any other folders or tags or labels, as well as all

header information associated with each email or message

(including the actual IP addresses of the sender and recipients

of the emails), and any related documents or attachments.

                ii.   All records or other information stored by

subscriber(s) of the SUBJECT ACCOUNTS, including address books,

contact and buddy lists, calendar data, pictures, videos, notes,

texts, links, user profiles, account settings, access logs, and

files.

                iii. All photos and videos uploaded by that user

ID, including TruYou photos, as well as any metadata associated

therewith, including, specifically, EXIF data;

                iv.   All profile information; recent activities;

notes; groups and networks of which the user is a member,

including the group’s OfferUp identification number; Ad

postings; buyers and sellers contacted by the user;

advertisements “liked” or visited by the user; notifications and

notification settings of any kind; and information about the

user’s access and use of OfferUp or third-party applications or

“apps” and any “shares” – i.e. content shared with other OfferUp

users;

                v.    All other records of communications and

messages of any kind made or received by the user, including all

private or instant messages or “chats,” and specifically

including all attachments to any messages in their native

formats (for example, if a .zip file was sent to another user,



                                   iv
Case 2:21-mj-02311-DUTY Document 1 Filed 05/10/21 Page 7 of 39 Page ID #:7



the .zip file shall be provided), and history of communications

of any kind;

                  vi.     All “Active Sessions” information and

activity logs for the account and all other documents showing

the user’s posts and other OfferUp activities;

                  vii. All search history and web history for the

user of the SUBJECT ACCOUNTS, including records of OfferUp

searches and internet/web searches, and including web browsing

that might occur outside of OfferUp, but that OfferUp is able to

connect to the SUBJECT ACCOUNTS when the SUBJECT ACCOUNTS visit

websites that are using OfferUp’s advertisement functionality;

                  viii.        Any credit card numbers provided by the

user for purchases on or through OfferUp;

                  ix.     All “check ins”, “last location”, and other

location information;

                  x.      All privacy settings and other account

settings, including privacy settings for individual OfferUp

posts and activities, and all records showing which OfferUp

users have been blocked by the account;

                  xi.     All information about the user’s access and

use of OfferUp;

                  xii. All information about connections between

the account and third-party websites and applications;

                  xiii.        All information related to the SUBJECT

ACCOUNTS’s membership in any groups, including the identity of

other accounts in the same group, and information identifying




                                      v
Case 2:21-mj-02311-DUTY Document 1 Filed 05/10/21 Page 8 of 39 Page ID #:8



any groups or organizational pages or accounts for which the

SUBJECT ACCOUNTS are an administrator;

                xiv. All push token or device token identifiers;

                xv.   Facial recognition data;

                xvi. All records pertaining to communications

between the PROVIDER and any person regarding the SUBJECT

ACCOUNTS, including contacts with support services and records

of actions taken.

          b.    All other records and information, including:

                i.    All subscriber information, including the

date on which the account was created, the length of service,

the IP address used to register the account, the subscriber’s

full name(s), screen name(s), any alternate names, other account

names or email addresses associated with the account, linked

accounts, telephone numbers, physical addresses, and other

identifying information regarding the subscriber, including any

removed or changed names, email addresses, telephone numbers or

physical addresses, the types of service utilized, account

status, account settings, login IP addresses associated with

session dates and times, as well as means and source of payment,

including detailed billing records, and including any changes

made to any subscriber information or services, including

specifically changes made to secondary email accounts, phone

numbers, passwords, identity or address information, or types of

services used, and including the dates on which such changes

occurred, for the following accounts:

                      (I)   the SUBJECT ACCOUNTS.



                                   vi
Case 2:21-mj-02311-DUTY Document 1 Filed 05/10/21 Page 9 of 39 Page ID #:9



                      (II) any other account accessed by a device

with an identifier responsive to the device identifiers called

for in paragraph 10.a.xiv.

                      (III)       any other account associated with

the SUBJECT ACCOUNTS, including by means of sharing a common

secondary, recovery, or alternate email address listed in

subscriber records for the SUBJECT ACCOUNTS or by means of

sharing a common phone number or SMS number listed in subscriber

records for the SUBJECT ACCOUNTS, and any account that lists the

SUBJECT ACCOUNT as a secondary, recovery, or alternate email

address.

                ii.   All user connection logs and transactional

information of all activity relating to the SUBJECT ACCOUNTS

described above in Section II.10.a., including all log files,

dates, times, durations, data transfer volumes, methods of

connection, IP addresses, ports, routing information, dial-ups,

and locations, and including specifically the specific product

name or service to which the connection was made;
                iii. Any information identifying the device or

devices used to access the SUBJECT ACCOUNTS, including any

Android ID, Advertising ID, unique application number, hardware

model, operating system version, unique device identifier,

Global Unique Identifier or “GUID,” serial number, mobile

network information, phone number, device serial number, MAC

address, Electronic Serial Number (“ESN”), Mobile Electronic

Identity Number (“MEIN”), Mobile Equipment Identifier (“MEID”),

Mobile Identification Number (“MIN”), Subscriber Identity Module



                                   vii
Case 2:21-mj-02311-DUTY Document 1 Filed 05/10/21 Page 10 of 39 Page ID #:10



(“SIM”), Mobile Subscriber Integrated Services Digital Network

Number (“MSISDN”), International Mobile Subscriber Identifier

(“IMSI”), International Mobile Equipment Identity (“IMEI”), or

Apple advertiser ID or ID for advertisers (“IDFA”) or Google’s

AAID or any other advertiser ID, and any other information

regarding the types of devices used to access the SUBJECT

ACCOUNTS or other device-specific information, including the

device type, brand name, device mode or operating system, and

first and last times that a device were observed.

III. INFORMATION TO BE SEIZED BY THE GOVERNMENT

      11.   For each SUBJECT ACCOUNT listed in Attachment A, the

search team may seize:

            a.   All information described above in Section

II.10.a. that constitutes evidence, contraband, fruits, or

instrumentalities of violations of Title 18, United States Code,

Sections 922(g)(1) (Unlawful possession by convicted Felon), 18

U.S.C, 922(a)(1)(A) (Engaging in the Business of Manufacturing

and Dealing in Firearms without a License), and Title 26, United
States Code, Section 5861(d) (Receipt or Possession of a Firearm

Not Registered Under the National Firearms Act) (the “Subject

Offenses”), namely:

                 i.    Information relating to who created,

accessed, or used the SUBJECT ACCOUNTS, including records about

their identities and whereabouts.

                 ii.   Information related to how and when the

SUBJECT ACCOUNTS were accessed or used;




                                   viii
Case 2:21-mj-02311-DUTY Document 1 Filed 05/10/21 Page 11 of 39 Page ID #:11



                  iii. Records, communications, and information

regarding the purchase or sale of firearms or firearm parts on

OfferUp;

                  iv.   Records, communications, and information

regarding any plan or effort to obtain a weapon or weapons;

                  v.    Records, communications, and information

regarding OfferUp policy and procedure, and locations for

transactions to occur;

                  vi.   Records, communication, and information

regarding any steps taken in furtherance of the scheme,

transfers of cash, and the coordination to obtain firearms.

                  vii. Information relating to co-conspirators

engaged in the Subject Offenses, which could include information

relating to their identities, whereabouts, communications, and

methods of contact and communication;

            b.    All records and information described above in

Section II.10.b.

IV.   PROVIDER PROCEDURES

      12.   IT IS ORDERED that the PROVIDER shall deliver the

information set forth in Section II within 10 days of the

service of this warrant.      The PROVIDER shall send such

information to:

            Bureau of Alcohol, Tobacco, Firearms, and Explosives
            Attn: Marlene Lopez
            888 South Figueroa Street, Ste. 1750
            Los Angeles, California 90017
            Phone: 818-740-1237
            Fax: 213-228-0011
            Email: marlene.lopez@atf.gov




                                    ix
Case 2:21-mj-02311-DUTY Document 1 Filed 05/10/21 Page 12 of 39 Page ID #:12



      13.   IT IS FURTHER ORDERED that the PROVIDER shall provide

the name and contact information for all employees who conduct

the search and produce the records responsive to this warrant.

      14.   IT IS FURTHER ORDERED, pursuant to 18 U.S.C.

§ 2705(b), that the PROVIDER shall not notify any person,

including the subscriber(s) of each account identified in

Attachment A, of the existence of the warrant, until further

order of the Court, until written notice is provided by the

United States Attorney’s Office that nondisclosure is no longer

required, or until one year from the date this warrant is signed

by the magistrate judge or such later date as may be set by the

Court upon application for an extension by the United States.

Upon expiration of this order, at least ten business days prior

to disclosing the existence of the warrant, the PROVIDER shall

notify the agent identified in paragraph 12 above of its intent

to so notify.




                                     x
Case 2:21-mj-02311-DUTY Document 1 Filed 05/10/21 Page 13 of 39 Page ID #:13



                                 AFFIDAVIT

I, Marlene Lopez, being duly sworn, declare and state as

follows:

                            I.    INTRODUCTION

      1.    I am and have been a Police Officer with the Los

Angeles Police Department since November 2007.          I am currently

cross-designated as a Federal Task Force Officer (“TFO”) with

the United States Department of Justice, Bureau of Alcohol,

Tobacco, Firearms, and Explosives (“ATF”) assigned to work the

Los Angeles Field Division, where I participate in

investigations involving, prohibited persons possessing

firearms, persons trafficking firearms, persons possessing

illegal firearms and sales of controlled substances.           During my

time as a Task Force Officer, I have participated in multiple

ATF operations with federal special agents and local police

involving the investigation of violations of firearms and

narcotics laws.

      2.    Prior to my current assignment, I was assigned to the

Operations South Bureau - Community Safety Operations Center

Surveillance Unit.     While assigned to the surveillance unit, I

assisted detectives with locating and apprehending violent

criminals.    During my tenure as a law enforcement officer with

LAPD, I was assigned to the 77th Street Area as a patrol officer

where I participated in dozens of investigations regarding

violent crime, illegal narcotics, and illegal possession of

firearms.    During my time as a patrol officer, I interviewed

criminal suspects, as well as victims and witnesses of crimes.
Case 2:21-mj-02311-DUTY Document 1 Filed 05/10/21 Page 14 of 39 Page ID #:14



I have also participated in investigations focusing on gang

activity.

      3.    I make this affidavit in support of an application for

a warrant for information associated with the following six

accounts believed to belong to ALEXANDER GABRIEL MANGANDI

(“MANGANDI”) with phone number 323-815-2479 (collectively the

“SUBJECT ACCOUNTS”), that is stored at premises controlled by

OfferUp (the “PROVIDER”), a provider of electronic communication

and remote computing services, headquartered at 227 Bellevue Way

NE #57, Bellevue, Washington, 98004. 1

            a.   User ID 92202324, with the account name of “Joey”

(“SUBJECT ACCOUNT 1”);

            b.   User ID 95723498, with the account name of

“Joeyy” (“SUBJECT ACCOUNT 2”);

            c.   User ID 95803763, with the account name of

“Joeyyy” (“SUBJECT ACCOUNT 3”);

            d.   User ID 95699417, with the account name of “Jayy”

(“SUBJECT ACCOUNT 4”);


      1Because this Court has jurisdiction over the offense(s)
being investigated, it may issue the warrant to compel the
PROVIDER pursuant to 18 U.S.C. §§ 2703(a), (b)(1)(A), (c)(1)(A).
See 18 U.S.C. §§ 2703(a) (“A governmental entity may require the
disclosure by a provider . . . pursuant to a warrant issued
using the procedures described in the Federal Rules of Criminal
Procedure . . . by a court of competent jurisdiction”) and 2711
(“the term ‘court of competent jurisdiction’ includes -- (A) any
district court of the United States (including a magistrate
judge of such a court) or any United States court of appeals
that -- (i) has jurisdiction over the offense being
investigated; (ii) is in or for a district in which the provider
of a wire or electronic communication service is located or in
which the wire or electronic communications, records, or other
information are stored; or (iii) is acting on a request for
foreign assistance pursuant to section 3512 of this title”).


                                     2
Case 2:21-mj-02311-DUTY Document 1 Filed 05/10/21 Page 15 of 39 Page ID #:15



           e.    User ID 95992122, with the account name of

“Joeyyy” (“SUBJECT ACCOUNT 5”); and

           f.    User ID 66705024 (“SUBJECT ACCOUNT 6”).

      4.   The information to be searched is described in

Attachment A.    This affidavit is made in support of an

application for a warrant under 18 U.S.C. §§ 2703(a),

2703(b)(1)(A), 2703(c)(1)(A) and 2703(d) 2 to require the PROVIDER

to disclose to the government copies of the information

(including the content of communications) described in Section

II of Attachment B.     Upon receipt of the information described

in Section II of Attachment B, law enforcement agents and/or

individuals assisting law enforcement and acting at their

direction will review that information to locate the items

described in Section III of Attachment B.         Attachments A and B

are incorporated herein by reference.

      5.   As described more fully below, I respectfully submit

there is probable cause to believe that the information

associated with the SUBJECT ACCOUNTS constitutes evidence,

      2The government is seeking non-content records pursuant to
18 U.S.C. § 2703(d). To obtain the basic subscriber
information, which does not contain content, the government
needs only a subpoena. See 18 U.S.C. § 2703(c)(1), (c)(2). To
obtain additional records and other information--but not
content--pertaining to subscribers of an electronic
communications service or remote computing service, the
government must comply with the dictates of section
2703(c)(1)(B), which requires the government to supply specific
and articulable facts showing that there are reasonable grounds
to believe that the records or other information sought are
relevant and material to an ongoing criminal investigation in
order to obtain an order pursuant to 18 U.S.C. § 2703(d). The
requested warrant calls for both records containing content (see
Attachment B paragraph II.10.a.) as well as subscriber records
and other records and information that do not contain content
(see Attachment B paragraph II.10.b.).


                                     3
Case 2:21-mj-02311-DUTY Document 1 Filed 05/10/21 Page 16 of 39 Page ID #:16



contraband, fruits, or instrumentalities of criminal violations

of Title 18, United States Code, Sections 922(g)(1) (Unlawful

possession by convicted Felon), 18 U.S.C, 922(a)(1)(A) (Engaging

in the Business of Manufacturing and Dealing in Firearms without

a License), and Title 26, United States Code, Section 5861(d)

(Receipt or Possession of a Firearm Not Registered Under the

National Firearms Act) (collectively, the “Subject Offenses”).

      6.     The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

information obtained from other agents and witnesses.           This

affidavit is intended to show merely that there is sufficient

probable cause for the requested warrant and does not purport to

set forth all of my knowledge of or investigation into this

matter.     Unless specifically indicated otherwise, all

conversations and statements described in this affidavit are

related in substance and in part only.

                    II.   SUMMARY OF PROBABLE CAUSE

      7.     The ATF, working with LAPD, has been investigating the

sale of firearms by unlicensed firearms dealers using online

marketplace platforms, including the PROVIDER, OfferUp.           One

particular suspected seller, MANGANDI, offered to sell a firearm

to an undercover ATF agent in communications that took place via

the PROVIDER’s chat platform, via text message, and over the

phone.     MANGANDI ultimately sold what he represented to be a

firearm to the undercover agent on April 7, 2021, and offered to

sell additional firearms to the undercover agent in a subsequent

transaction.



                                     4
Case 2:21-mj-02311-DUTY Document 1 Filed 05/10/21 Page 17 of 39 Page ID #:17



                   III. STATEMENT OF PROBABLE CAUSE

      A.    Law Enforcement Learns Of Suspicious Gun Sales Taking
            Place Online

      8.    On or about April 5, 2021, officers from the LAPD

Southwest Division told ATF Special Agent (“SA”) Nicole Lozano

that they appeared to have seen numerous gun sales taking place

through the online marketplace website called OfferUp. 3          SA

Lozano did her own searches on OfferUp and found SUBJECT

ACCOUNT 1, which appeared to be offering guns for sale.

      9.    Suspecting that the OfferUp user may be dealing in

firearms without a license, on or about April 6, 2021, SA Lozano

called the OfferUp law enforcement telephone number to try to

identify the account user who was posting the firearm sale

advertisements using Offerup.       A Senior Manager with OfferUp

sent SA Lozano a copy of MANGANDI’s California identification

card, which contained his photograph, biographical information,

and his residential address.

      10.   SA Lozano asked the OfferUp Senior Manager for a list

of other OfferUp accounts associated with MANGANDI’s known

account.    SA Lozano then learned that MANGANDI was associated

with each of the SUBJECT ACCOUNTS, each listing 323-815-2479 as

      3OfferUp is an online marketplace that facilitates the
buying and selling of used goods by creating an online arena
where customers can post or search for goods to buy or sell.
Interested parties communicate and arrange a transaction using
the OfferUp app, and then meet face-to-face to complete the
transaction. OfferUp, and other online marketplaces such as
LetGo and FaceBook Marketplace, are optimized to be used on
mobile device apps most commonly found on cell phones. OfferUp
conducts transactions in, through, and affecting interstate
commerce through its websites and application. For example,
among other services available through OfferUp is a nationwide
shipping service customers may use.


                                     5
Case 2:21-mj-02311-DUTY Document 1 Filed 05/10/21 Page 18 of 39 Page ID #:18



the phone number of record (“MANGANDI’s number”).          Upon

reviewing basic account information for the SUBJECT ACCOUNTS, I

learned:

              a.   While all of the SUBJECT ACCOUNTS are linked to

MANGANDI’s number in the PROVIDER’s records, some of the SUBJECT

ACCOUNTS also appear to share other attributes.          For example,

SUBJECT ACCOUNTS 1, 2, 3, and 5 are listed under the name “Joey”

with variation in the number of y’s at the end of the name.

SUBJECT ACCOUNTS 2, 3, and 5 have the same profile photograph

that appears to read “Strike 80,” which I know in my training

and experience to be a brand that manufactures gun parts.

      11.     In an attempt to learn more about MANGANDI, the

SUBJECT ACCOUNTS, and any illegal firearms transactions,

investigators arranged for an undercover ATF Officer (the “UC”)

account to contact SUBJECT ACCOUNT 1 using the PROVIDER’s

platform. 4

      B.      MANGANDI Sells A Firearm To An Undercover ATF Officer

      12.     On or about April 6, 2021, the UC sent a message to

SUBJECT ACCOUNT 1 using OfferUp’s internal messaging platform.

The UC asked the SUBJECT ACCOUNT whether the UC could buy two

fully built handguns available for sale.         SUBJECT ACCOUNT 1

answered in the affirmative, noting that the firearms were

“ready to go” and were “900” with a “mag included”.



      4Records from the UC officer’s account reflect that the UC
was communicating with an OfferUp Account called “Joey,” with
only one Y. Because there are no other known MANGANDI-linked
accounts bearing the name “Joey” with only one Y, I believe the
UC was communicating with SUBJECT ACCOUNT 1.


                                     6
Case 2:21-mj-02311-DUTY Document 1 Filed 05/10/21 Page 19 of 39 Page ID #:19



            a.     The UC and I understood SUBJECT ACCOUNT 1’s

response to mean that there were two fully functioning handguns

available for purchase, was charging $900 each, and would

include a handgun magazine for each firearm.

      13.   SUBJECT ACCOUNT 1 then sent a UC a message with

MANGANDI’s number, and the UC began communicating via text

message with MANGANDI’s number.       The user of SUBJECT ACCOUNT 1,

suspected to be MANGANDI, sent to the UC photographs of a

disassembled Polymer80 handgun with an attachment on the end of

the barrel.      MANGANDI noted that the barrel attachment of the

gun could be removed in order to attach a silencer/suppressor.

            a.     I believe the photographs depicted a Polymer80

gun because in photographs sent to the UC, the frame of the

disassembled gun has the word “Polymer80” printed on it.           Based

on my training and experience, I know that a Polymer80 gun can

be manufactured to be a “firearm” under federal law.

      14.   MANGANDI told the UC that, in order to purchase a

firearm that was functional, MANGANDI would need to meet with

the UC in person.      MANGANDI provided the UC with a meeting

location of 8532 Long Beach Blvd., in South Gate, California,

which is a shopping center (the “Shopping Center”).          The UC told

MANGANDI that the UC would contact MANGANDI the next day to

confirm the details to complete the purchase.

      15.   On April 7, 2021, the UC contacted MANGANDI via

MANGANDI’s number.      MANGANDI told the UC that he had recently

received an order of 20 firearms and was therefore running




                                     7
Case 2:21-mj-02311-DUTY Document 1 Filed 05/10/21 Page 20 of 39 Page ID #:20



behind in production.     MANGANDI would need until later that

evening to complete the UC’s purchase order.

      16.   On the evening of April 7, 2021, the UC contacted

MANGANDI via MANGANDI’s number.       MANGANDI told the UC that he

was delayed again in completing the UC’s order for a handgun,

but that MANGANDI had a functional AR-type rifle ready for

purchase.    MANGANDI added the rifle barrel length was 7.5 inches

and the cost was $1,100, but that MANGANDI could convert the

aforementioned rifle to function fully automatic, and quoted the

price of $1,500.

      17.   Later that same evening, the UC spoke over the

telephone with MANGANDI via MANGANDI’s number.          During the

conversation, MANGANDI advised the UC that he could not

manufacture the short-barreled rifle to function fully

automatic.    MANGANDI confirmed the sale for the short-barreled

rifle for $1,100.     MANGANDI agreed to meet the UC at the

Shopping Center in South Gate.

      18.   On the evening of April 7, 2021, the UC met with

MANGANDI at the Shopping Center.         I was present on surveillance,

along with other law enforcement with whom I have spoken and

whose reports I have read, and I have also spoken with the UC.

Based on this information, I am aware of the following:

            a.   MANGANDI was driving a black, 4-door Audi bearing

CA license plate 8FRC423 (the “Audi”).

                 i.    The person who met with the UC appeared to

be MANGANDI, based on a comparison between the appearance of the

person meeting the UC and the person pictured in the California



                                     8
Case 2:21-mj-02311-DUTY Document 1 Filed 05/10/21 Page 21 of 39 Page ID #:21



identification card photograph that the OfferUp Senior Manager

showed to SA Lozano.     Also, using law enforcement databases, I

learned that Audi is registered to a female (not MANGANDI) at

MANGANDI’s address of record, the same address listed on his

California identification card.

           b.    After MANGANDI and the UC parked at the Shopping

Center, MANGANDI and the UC greeted one another, and both walked

to the Audi.    MANGANDI retrieved a white United States Postal

Service (“USPS”) box from the Audi, opened the trunk of the Audi

and placed the box inside of the trunk.        MANGANDI then removed

from the box a disassembled AR-Type rifle and placed it inside

of the Audi’s trunk.     The UC asked MANGANDI whether the firearm

was operable or if it was missing any parts.         MANGANDI confirmed

the firearm being fully functional, and he assembled the AR-type

rifle in front of the UC.

           c.    During the course of the transaction, MANGANDI

told the UC that he has been manufacturing firearms for a long

time and that he has a machine that allows him to manufacture

high quality firearms.      MANGANDI explained to the UC how the

rifle can be converted into a fully automatic rifle using a

specific part that is inserted above the trigger guard.

MANGANDI stated the 20 firearms he mentioned in earlier

conversations were already paid for by another buyer.           MANGANDI

offered to sell the UC two handguns later that same evening, but

would have to go to his off-site storage site to get them.

MANGANDI confirmed the handguns were $900 each.          MANGANDI added




                                     9
Case 2:21-mj-02311-DUTY Document 1 Filed 05/10/21 Page 22 of 39 Page ID #:22



that he needed to be cautious because he did not want to be

caught by law enforcement.

             d.   After he finished assembling the firearm for the

UC, MANGANDI placed the firearm in the white USPS box.           The UC

counted $1,200 in cash and gave the money to MANGANDI in

exchange for the firearm.

                  i.   ATF SAs have determined that the gun

MANGANDI sold was a firearm, as defined by federal law.           ATF SAs

have sent out the item MANGANDI sold to the UC to determine

whether it qualifies as either a pistol or a short-barreled

rifle.     Results are pending.

             e.   MANGANDI then spoke with the UC about possibly

selling to the UC later that night the two handguns MANGANDI

kept in his off-site storage place firearms.         After leaving the

Shopping Center with MANGANDI’s firearm, the UC tried to contact

MANGANDI to complete the second transaction.         MANGANDI did not

respond to the UC and therefore the second transaction did not

take place.

      C.     MANGANDI Is A Convicted Felon And Is Prohibited From
             Possessing Firearms

      19.    From my review of    Consolidated Criminal History

Reporting System, I know that, on June 26, 2013, MANGANDI was

convicted of first degree robbery, in violation of California

Penal Code section 211, for which he was sentenced to 365 days

in jail and 3 years’ formal probation.




                                    10
Case 2:21-mj-02311-DUTY Document 1 Filed 05/10/21 Page 23 of 39 Page ID #:23



       D.    MANGANDI Is Not A Licensed Federal Firearms Dealer

       20.   Through the ATF’s Industry Operations Investigator,

who performs license database checks, I learned that MANGANDI’s

name and biographical information and did not find any record

that MANGANDI holds a federal firearms license.          Therefore, I

believe that MANGANDI sold a firearm to the UC without

possessing a federal firearms license.

       21.   Other than what has been described herein, to my

knowledge the United States has not attempted to obtain the

contents of the SUBJECT ACCOUNTS by other means.

 IV.    TRAINING AND EXPERIENCE ON THE SUBJECT OFFENSES AND USE OF
                         THE PROVIDER’S PLATFORM

       22.   From my training, my experience, and the collective

experiences related to me by other law enforcement agents who

specialize in engaging in the business of manufacturing and

dealing in firearms without a license, I am aware that:

             a.   Individuals who engage in unlawful sales may use

social media platforms such as the PROVIDER to plan, prepare,

and coordinate such transactions using various features of those

platforms, including, but not limited to direct messaging.           In

doing so, these individuals may send messages or other

communications to potential prohibited possessors (as discussed

above), as well as to criminal associates and co-conspirators,

including discussing the manufacturing firearms and other

logistics and planning in preparation for the transaction.

             b.   Individuals who engage illegal sales may utilize

social media to share photographs of their products.




                                    11
Case 2:21-mj-02311-DUTY Document 1 Filed 05/10/21 Page 24 of 39 Page ID #:24



            c.   Individuals who engage in illegal sales may also

use social media to post or send photographs of the proceeds of

platforms.    Such evidence may indicate if an individual was near

the location of the sale in this case.

                       V.   BACKGROUND ON SOCIAL
                       MEDIA AND E-COMMERCE PLATFORMS

      23.    In my training and experience, I have learned that

providers of email and/or social media services offer a variety

of online services to the public.        Providers, like the PROVIDER,

allow subscribers to obtain accounts like the SUBJECT ACCOUNTS.

Subscribers obtain an account by registering with the provider.

During the registration process, providers generally ask their

subscribers to provide certain personal identifying information

when registering for an email or social media account.           Such

information can include the subscriber’s full name, physical

address, telephone numbers and other identifiers, alternative

email addresses, and, for paying subscribers, means and source

of payment (including any credit or bank account number).           Some

providers also maintain a record of changes that are made to the

information provided in subscriber records, such as to any other

email addresses or phone numbers supplied in subscriber records.

In my training and experience, such information may constitute

evidence of the crimes under investigation because the

information can be used to identify the user(s) of an account.

      24.    Therefore, the computers of the PROVIDER are likely to

contain stored electronic communications and information

concerning subscribers and their use of the PROVIDER’s services,




                                    12
Case 2:21-mj-02311-DUTY Document 1 Filed 05/10/21 Page 25 of 39 Page ID #:25



such as account access information, email or message transaction

information, and account application information.          In my

training and experience, such information may constitute

evidence of the crimes under investigation because the

information can be used to identify the user(s) of a SUBJECT

ACCOUNT.

      25.   A subscriber of the PROVIDER can also store with the

PROVIDER files in addition to emails or other messages, such as

address books, contact or buddy lists, groups, social network

links, calendar data, pictures or videos (other than ones

attached to emails), notes, and other files, on servers

maintained and/or owned by the PROVIDER.         In my training and

experience, evidence of who was using an account may be found in

such information.

      26.   In my training and experience, email and social media

providers typically retain certain transactional information

about the creation and use of each account on their systems.

This information can include the date on which the account was

created, the length of service, records of login (i.e., session)

times and durations, the types of service utilized, the status

of the account (including whether the account is inactive or

closed), the methods used to connect to the account (such as

logging into the account via the provider’s website), and other

log files that reflect usage of the account.         In addition, email

and social media providers often have records of the Internet

Protocol (“IP”) address used to register the account and the IP

addresses associated with particular logins to the account.



                                    13
Case 2:21-mj-02311-DUTY Document 1 Filed 05/10/21 Page 26 of 39 Page ID #:26



Because every device that connects to the Internet must use an

IP address, IP address information can help to identify which

computers or other devices were used to access a SUBJECT

ACCOUNT.

      27.     In my training and experience, email and social media

account users will sometimes communicate directly with the

service provider about issues relating to the account, such as

technical problems, billing inquiries, or complaints from other

users.      Providers of emails and social media services typically

retain records about such communications, including records of

contacts between the user and the provider’s support services,

as well records of any actions taken by the provider or user as

a result of the communications.       In my training and experience,

such information may constitute evidence of the crimes under

investigation because the information can be used to identify

the user(s) of a SUBJECT ACCOUNT.

      28.     Users of accounts are often required to include an

email account as well as a phone number in subscriber records.

The email account may be an email account hosted at the same

provider, or an account at a different provider.          The email

account is referred to by a number of names, such as a secondary

email account, a recovery email account, or an alternative email

account or communication channel.        That email account is often

used when the identity of the user of the primary account (here,

a SUBJECT ACCOUNT) needs to be verified, for example if a

password is forgotten, so that the provider can confirm that the

person trying to access the account is the authorized user of



                                    14
Case 2:21-mj-02311-DUTY Document 1 Filed 05/10/21 Page 27 of 39 Page ID #:27



the account.    Similarly, the telephone number used in subscriber

records is often used to send a passcode via text (or “SMS”)

that must be presented when trying to gain access to an account,

either in a similar scenario where a user forgot his or her

password, or when users implement what is referred to as “two-

factor authentication” (where the password is one factor, and

the passcode sent via text message to a mobile device is a

second).    In either scenario, the user of a primary email

account (a SUBJECT ACCOUNT) and a secondary email account or

phone number listed in subscriber records are very often the

same person, or at least are close and trusted and/or working in

concert.    That is because access to either the secondary email

account or to the phone number listed in subscriber records can

allow access to the primary account.

      29.   Providers also frequently obtain information about the

types of devices that are used to access accounts like the

SUBJECT ACCOUNTS.     Those devices can be laptop or desktop

computers, cellular phones, tablet computers, or other devices.

Individual computers or devices are identified by a number of

different means, some of which are assigned to a particular

device by a manufacturer and connected to the “hardware” or the

physical device, some are assigned by a cellular telephone

carrier to a particular account using cellular data or voice

services, and some are actually assigned by the provider to keep

track of the devices using its services.         Those device

identifiers include Android IDs, Advertising IDs, unique

application numbers, hardware models, operating system versions,



                                    15
Case 2:21-mj-02311-DUTY Document 1 Filed 05/10/21 Page 28 of 39 Page ID #:28



unique device identifiers, Global Unique Identifiers or “GUIDs,”

serial numbers, mobile network information, phone numbers,

device serial numbers, Media Access Control (“MAC”) addresses,

Electronic Serial Numbers (“ESN”), Mobile Electronic Identity

Numbers (“MEIN”), Mobile Equipment Identifiers (“MEID”), Mobile

Identification Numbers (“MIN”), Subscriber Identity Modules

(“SIM”), Mobile Subscriber Integrated Services Digital Network

Numbers (“MSISDN”), International Mobile Subscriber Identifiers

(“IMSI”), or International Mobile Equipment Identities (“IMEI”).

Apple, one of the primary suppliers of mobile devices used to

access accounts like the SUBJECT ACCOUNTS, had previously used

an identifier that was unique to the hardware of its devices,

such that details of a device’s activity obtained from a

particular application or “app” could be used to target

advertisements for the user of that device.         Apple replaced that

hardware-based identifier with the Apple advertiser ID or IDFA

that is still unique to a particular device, but which can be

wiped and re-generated anew by a user if a user chooses to do

so.   Most users, however, do not know that the IDFA exists, and

therefore are unaware that their device’s activity can be

correlated across different apps or services.         Google uses a

similar advertiser ID referred to as an AAID.

      30.   These device identifiers can then be used (a) to

identify accounts accessed at other providers by that same

device, and (b) to determine whether any physical devices found

in the course of the investigation were the ones used to access

a SUBJECT ACCOUNT.     The requested warrant therefore asks for the



                                    16
Case 2:21-mj-02311-DUTY Document 1 Filed 05/10/21 Page 29 of 39 Page ID #:29



device identifiers, as well as the identity of any other account

accessed by a device with the same identifier.

   VI.   BACKGROUND ON THE SEIZURE OF DIGITAL EVIDENCE FROM THE
                                PROVIDER

      31.   I know from my training and experience that the

complete contents of an account may be important to establishing

the actual user who has dominion and control of that account at

a given time.    Accounts may be registered in false names or

screen names from anywhere in the world with little to no

verification by the service provider.        They may also be used by

multiple people.     Given the ease with which accounts may be

created under aliases, and the rarity with which law enforcement

has eyewitness testimony about a defendant’s use of an account,

investigators often have to rely on circumstantial evidence to

show that an individual was the actual user of a particular

account.    Only by piecing together information contained in the

contents of an account may an investigator establish who the

actual user of an account was.       Often those pieces will come

from a time period before the account was used in the criminal

activity.    Limiting the scope of the search would, in some

instances, prevent the government from identifying the true user

of the account and, in other instances, may not provide a

defendant with sufficient information to identify other users of

the account.    Therefore, the contents of a given account,

including the email addresses or account identifiers and

messages sent to that account, often provides important evidence

regarding the actual user’s dominion and control of that




                                    17
Case 2:21-mj-02311-DUTY Document 1 Filed 05/10/21 Page 30 of 39 Page ID #:30



account.    For the purpose of searching for content demonstrating

the actual user(s) of a SUBJECT ACCOUNT, I am requesting a

warrant requiring the PROVIDER to turn over all information

associated with a SUBJECT ACCOUNT with the date restriction

included in Attachment B for review by the search team.

      32.   Relatedly, the government must be allowed to determine

whether other individuals had access to a SUBJECT ACCOUNT.           If

the government were constrained to review only a small

subsection of an account, that small subsection might give the

misleading impression that only a single user had access to the

account.

      33.   I also know based on my training and experience that

criminals discussing their criminal activity may use slang,

short forms (abbreviated words or phrases such as “lol” to

express “laugh out loud”), or codewords (which require entire

strings or series of conversations to determine their true

meaning) when discussing their crimes.        They can also discuss

aspects of the crime without specifically mentioning the crime

involved.    In the electronic world, it is even possible to use

pictures, images and emoticons (images used to express a concept

or idea such as a happy face inserted into the content of a

message or the manipulation and combination of keys on the

computer keyboard to convey an idea, such as the use of a colon

and parenthesis :) to convey a smile or agreement) to discuss

matters.    “Keyword searches” would not account for any of these

possibilities, so actual review of the contents of an account by

law enforcement personnel with information regarding the



                                    18
Case 2:21-mj-02311-DUTY Document 1 Filed 05/10/21 Page 31 of 39 Page ID #:31



identified criminal activity, subject to the search procedures

set forth in Attachment B, is necessary to find all relevant

evidence within the account.

      34.   This application seeks a warrant to search all

responsive records and information under the control of the

PROVIDER, which is subject to the jurisdiction of this court,

regardless of where the PROVIDER has chosen to store such

information.

      35.   As set forth in Attachment B, I am requesting a

warrant that permits the search team to keep the original

production from the PROVIDER, under seal, until the

investigation is completed and, if a case is brought, that case

is completed through disposition, trial, appeal, or collateral

proceeding.

            a.   I make that request because I believe it might be

impossible for a provider to authenticate information taken from

a SUBJECT ACCOUNT as its business record without the original

production to examine.      Even if the provider kept an original

copy at the time of production (against which it could compare

against the results of the search at the time of trial), the

government cannot compel the provider to keep a copy for the

entire pendency of the investigation and/or case.          If the

original production is destroyed, it may be impossible for the

provider to examine a particular document found by the search

team and confirm that it was a business record of the provider

taken from a SUBJECT ACCOUNT.




                                    19
Case 2:21-mj-02311-DUTY Document 1 Filed 05/10/21 Page 32 of 39 Page ID #:32



            b.   I also know from my training and experience that

many accounts are purged as part of the ordinary course of

business by providers.      For example, if an account is not

accessed within a specified time period, it -- and its contents

-- may be deleted.     As a consequence, there is a risk that the

only record of the contents of an account might be the

production that a provider makes to the government, for example,

if a defendant is incarcerated and does not (perhaps cannot)

access his or her account.      Preserving evidence, therefore,

would ensure that the government can satisfy its Brady

obligations and give the defendant access to evidence that might

be used in his or her defense.

        VII. SERVICES PROVIDED AND DATA RETAINED BY OFFERUP

      36.   Based on a review of information provided by OfferUp

regarding its services and data retention policies, information

provided by other ATF SAs, and/or my training and experience, I

am aware of the following:

            a.   OfferUp owns and operates a free-access web-based

application (the “App”) and website of the same name that can be

accessed at http://www.offerup.com or by downloading the App to

iOS or Android devices.      OfferUp allows its users to establish

accounts with OfferUp, and users can then use their accounts to

post items for sale and make offers to buy items for sale.

OfferUp also provides a means for prospective buyers and sellers

to communicate with each other through web or App based direct

messaging.




                                    20
Case 2:21-mj-02311-DUTY Document 1 Filed 05/10/21 Page 33 of 39 Page ID #:33



           b.    OfferUp asks users to provide basic contact and

personal identifying information to OfferUp, either during the

registration process or thereafter.        This subscriber information

may include the user’s full name, any alternate names such as a

maiden name or nickname, birth date, gender, contact e-mail

addresses (including deleted addresses), OfferUp passwords,

OfferUp security questions and answers (for password retrieval),

physical address (including city, state, and zip code),

telephone numbers, screen names, websites, and other personal

identifiers.    OfferUp stores both current and prior information,

such as past addresses or names provided by a user.          OfferUp

also assigns a user identification number to each account.

           c.    OfferUp offers its account users the opportunity

to become a “TruYou” member.       To become a TruYou member, the

requesting account user must submit a state issued ID, a cell

phone number, and a “selfie” to OfferUp.         This information is

not viewable to other members.       Once the information is verified

by OfferUp, the requesting account user earns a TruYou badge on

their public profile.     The TruYou badge is meant to provide more

assurance to prospective buyers and sellers, as TruYou members

are viewed as being more trustworthy, as they have been verified

by OfferUp.

           d.    OfferUp associates its users’ accounts by device

based on information collected such as connection logs and user

log-in and log out activity, and stores information about these

linked accounts and devices.       In turn, OfferUp also associates

devices to user accounts.



                                    21
Case 2:21-mj-02311-DUTY Document 1 Filed 05/10/21 Page 34 of 39 Page ID #:34



            e.   OfferUp allows users to upload photos, which may

include metadata (such as EXIF data) 5 that can indicate, for

example, the user’s location when s/he captured or uploaded the

photo or video, and the date and time the image was captured or

uploaded.

            f.   OfferUp users can send and receive instant

messages or “chats” through OfferUp for the purpose of engaging

in a transaction and make arrangements for a sale or purchase of

an item.    These communications are stored in the history of

communications for the account.       OfferUp users can also rate and

review the OfferUp profiles of other users; such comments are

typically associated with a specific posting or item and upon

completion of a transaction associated with the profile.

OfferUp stores reviews to a user’s own page, as well as reviews

by a user to other peoples’ pages and reviews by others to the

user’s page.

            g.   If an OfferUp user does not want to interact with

another user on OfferUp, the first user can “block” the second

user from seeing his or her account.

            h.   OfferUp has a search function that enables its

users to search OfferUp for keywords, usernames, or pages, among

other things.

            i.   OfferUp also stores information relating to each

active session by a user, including date, time, device, Internet

      5EXIF stands for “exchangeable image file format,” and is a
standard used by digital cameras and other systems handling
image and sound files captured by such devices. EXIF data is a
term used to refer to certain kinds of metadata associated with
user image files.


                                    22
Case 2:21-mj-02311-DUTY Document 1 Filed 05/10/21 Page 35 of 39 Page ID #:35



Protocol (“IP”) address, machine cookie, and browser

information.    These session logs may contain information about

the actions taken by the user ID or IP address on OfferUp,

including information about the type of action, the date and

time of the action, and the machine ID, user ID, and IP address

associated with the action.      For example, if a user views an

item for sale on OfferUp, that user’s IP log would reflect the

fact that the user viewed the item, and would show when and from

what IP address, browser, and device ID the user did so.

           j.    Providers like OfferUp typically retain

additional information about their users’ accounts, such as

information about the length of service (including activation

date and deactivation, disabling, or deletion dates, if

applicable), the types of service utilized, and the means and

source of any payments associated with the service (including

any credit card or bank account number).         In some cases, OfferUp

users may communicate directly with OfferUp about issues

relating to their accounts, such as technical problems, billing

inquiries, or complaints from other users.         Providers like

OfferUp typically retain records about such communications,

including records of contacts between the user and the

provider’s support services, as well as records of any actions

taken by the provider or user as a result of the communications.

           k.    OfferUp also allows users to access their account

via the OfferUp app on mobile devices.        If the user is accessing

the OfferUp app from an Apple device, such as an iPhone or iPad,

and has notifications enabled, Apple will assign a “device



                                    23
Case 2:21-mj-02311-DUTY Document 1 Filed 05/10/21 Page 36 of 39 Page ID #:36



token” or “push token” to that device for use with the OfferUp

app specifically (Apple will assign different tokens for each

relevant app, such as Twitter or Instagram).         OfferUp, in turn,

will have a record of that device token or push token in its

records for the user’s account.       Therefore, obtaining the device

token or push token number can allow investigators to connect a

particular device to access of a person’s OfferUp account, which

will also allow them to identify the relevant device if

electronic devices are recovered later in the investigation.

            l.   If a user makes purchases on OfferUp, for example

in the app, and gives OfferUp their credit card number for such

purchases, OfferUp will retain that number.

      37.   As explained herein, information stored in connection

with an OfferUp account may provide crucial evidence of the

“who, what, why, when, where, and how” of the criminal conduct

under investigation, thus enabling the United States to

establish and prove each element of the Subject Offenses, or

alternatively, to exclude the innocent from further suspicion.

In my training and experience, an OfferUp user’s IP log, stored

electronic communications, and other data retained by OfferUp

can indicate who has used or controlled the OfferUp account.

This “user attribution” evidence is analogous to the search for

“indicia of occupancy” while executing a search warrant at a

residence.    For example, profile contact information, private

messaging logs, status updates, and photos (and the data

associated with the foregoing, such as date and time) may be




                                    24
Case 2:21-mj-02311-DUTY Document 1 Filed 05/10/21 Page 37 of 39 Page ID #:37



evidence of who used or controlled the OfferUp account at a

relevant time.

      38.   Further, OfferUp account activity can show how and

when the account was accessed or used.        For example, as

described herein, OfferUp logs the IP addresses from which users

access their accounts along with the time and date.          By

determining the physical location associated with the logged IP

addresses, investigators can understand the chronological and

geographic context of the account access and use relating to the

crimes under investigation.      Such information allows

investigators to understand the geographic and chronological

context of OfferUp access, use, and events relating to the

crimes under investigation.      Additionally, as described above,

OfferUp builds geo-location into some of its services.            This

geographic and timeline information may tend to either inculpate

or exculpate the OfferUp account owner in crimes under

investigation.

      39.   Lastly, OfferUp account activity may provide relevant

insight into the OfferUp account owner’s state of mind as it

relates to the offense under investigation.         For example,

information on the OfferUp account may indicate the owner’s

motive and intent to commit a crime (e.g., information

indicating a plan to commit a crime), or consciousness of guilt

(e.g., deleting account information in an effort to conceal

evidence from law enforcement following the commission of a

crime).




                                    25
Case 2:21-mj-02311-DUTY Document 1 Filed 05/10/21 Page 38 of 39 Page ID #:38



      40.   Therefore, the computers of OfferUp are likely to

contain all the material described above, including stored

electronic communications and information concerning subscribers

and their use of OfferUp, account access information,

transaction information, and other account information relevant

to the Subject Offenses.

                 VIII.      REQUEST FOR NON-DISCLOSURE

      41.   Pursuant to 18 U.S.C. § 2705(b), I request that the

Court enter an order commanding the PROVIDER not to notify any

person, including the subscriber(s) of the SUBJECT ACCOUNTS, of

the existence of the warrant until further order of the Court,

until written notice is provided by the United States Attorney’s

Office that nondisclosure is no longer required, or until one

year from the date the requested warrant is signed by the

magistrate judge, or such later date as may be set by the Court

upon application for an extension by the United States.           There

is reason to believe that such notification will result in

(1) flight from prosecution (2) destruction of or tampering with

evidence; or (3) otherwise seriously jeopardizing the

investigation.    The current investigation set forth above is not

public, and I know, based on my training and experience, that

people who use social media and the internet to engage in in the

illegal, unlicensed sale of firearms often will destroy digital

evidence if the people learn of an investigation.          In addition,

if the PROVIDER or other person notifies the target of the

investigation that a warrant has been issued for a SUBJECT




                                    26
Case 2:21-mj-02311-DUTY Document 1 Filed 05/10/21 Page 39 of 39 Page ID #:39



ACCOUNT, the unidentified person might further mask their

activity and seriously jeopardize the investigation.

                             IX.   CONCLUSION

      42.   Based on the foregoing, I request that the Court issue

the requested warrant.      The government will execute this warrant

by serving the warrant on the PROVIDER.         Because the warrant

will be served on the PROVIDER, which will then compile the

requested records at a time convenient to it, reasonable cause

exists to permit the execution of the requested warrant at any

time in the day or night.


Attested to by the applicant in
accordance with the requirements
of Fed. R. Crim. P. 4.1 by
telephone on this ____ day of
_________, 2021.



UNITED STATES MAGISTRATE JUDGE




                                    27
